The petition for writ of certiorari to the Superior Court of Massachusetts is granted limited to question 1 presented by the petition for the writ which reads as follows:
“1. Does the Labor Management Relations Act oust State courts of jurisdiction of a suit by a railroad to enjoin a union and union representatives from engaging in peaceably conducted strikes or attempts to induce such strikes by the employees of interstate motor carriers for the purpose of persuading such carriers to agree to restrict their use of interstate railroad transportation facilities and to give some portion of such interstate carriage work to their employees who are all represented by the union?”